1    LAW OFFICES OF BILL LATOUR
2    BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
3         Colton, California 92324
4         Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
5
          E-Mail: fed.latour@yahoo.com
6
7    Attorney for Plaintiff
8                       UNITED STATES DISTRICT COURT
9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                         )          No. EDCV 18-02601 ADS
11   CARRIE FOSS,                        )
12                                       )          ORDER AWARDING
           Plaintiff,                    )          EAJA FEES
13                                       )
14         v.                            )
                                         )
15
     ANDREW SAUL, Commissioner of Social )
16   Security,                           )
17
                                         )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of THREE
21   THOUSAND DOLLARS AND 00/100 ($3,000.00) subject to the terms of the
22   stipulation.
23
24                9/10/2019
           DATE: ___________        ____________________________________
                                          /s/ Autumn D. Spaeth
25
                                    HON. AUTUMN D. SPAETH,
26                                  UNITED STATES MAGISTRATE JUDGE
27
28




                                             -1-
